Broyles, O. J.
(After stating the foregoing facts.) The only-question argued in the brief of counsel for the plaintiff in error is as to the jurisdiction of the court. Section 502 of the Political Code provides as follows: “Whenever a county-site shall be removed as provided by law, all the courts of this State which are required by law to be held at the county-sites of their respective counties, by proper orders made by the judges thereof, either at chambers or in regular session, which order shall be entered on the minutes of such court, shall be held in the old buildings at the former county-site until the new buildings at the county-site are ready for occupancy, and all the proceedings of any of such courts, so held, shall be legal.” The city court of Morgan being a constitutional city court, its sessions were required by law to be held at the county-site of Calhoun county. The act of 1923, amending the act creating the court, did not create a new court, but merely changed its name and provided that it should be held at Arlington, the new county-site of Calhoun county. In our opinion the question as to the jurisdiction of the court is settled by the provisions of the code just quoted. In other words, we think that the trial judge properly overruled the plea to the jurisdiction of the court.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.